DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant's election with traverse of Group I in the reply filed on 10/26/2022 is acknowledged.  The traversal is on the ground(s) that there is no serious burden on the Examiner.  This is not found persuasive because the reasons for insisting upon election of one invention, are the fact relied upon for the conclusion that there are claims restricted respectively to two or more patentably different inventions that are disclosed in the application. The breath of a single disclosed claim does not necessitate the examination of the other disclosed inventions and their concomitant features. The examination of other inventions would include a determination of the patentability of the inventions with additional features in combination with the subcombination common to all inventions, which determination amounts to an examination of multiple inventions.
The requirement is still deemed proper and is therefore made FINAL.
Claims 12-15 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected invention, there being no allowable generic or linking claim. Applicant timely traversed the restriction (election) requirement in the reply filed on 10/26/2022.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 4, 8, 10, and 11 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The term “approximately” in claims 4, 8, 10, and 11 is a relative term which renders the claim indefinite. The term “approximately” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. The claims will be examined without the word “approximately”.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-3 and 5 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Poole (US 2008/0257369).
Poole discloses a hair topper comprising a flexible and breathable semilunar base (10) having two arcuate corners (see Figure 7); a plurality of hairs (28) attached to the base; and at least one hair clip (42) attached to the base (see Figure 4). Claim 2, the base (30) has an inner edge and an outer edge which are generally arcuate in shape and which meet to form two corners; and the base has a generally uniform width except for portions of the base near the two corners, each of which portion narrows (see Figures 4 and 7). Claim 3, there are five hair clips (42) attached to the base adjacent to the inner edge (see Figure 4). Claim 5, each of the corners is an arcuate corner (see Figure 7). 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 4 and 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Poole (US 2008/0257369).
Poole discloses paragraph 52, “the weft 30 can be of any width” Poole does not specifically state the base having a width of 1.5 inches except for portion of the base near the corners. Poole also disclose the base being made from lace paragraph 55 but does not specifically state Korean lace. It would have been obvious to one having ordinary skill in the art before the effective fling date to have the width of the base be 1.5 inches, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.  In re Aller, 105 USPQ 233. It further would have been obvious to one having ordinary skill in the art before the effective filing date to have the lace be Korean lace, since it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice.  In re Leshin, 125 USPQ 416.

Claim(s) 7-11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Poole (US 2008/0257369) in view of Romm (US 2017/0258162).
Poole discloses the claimed invention except for the plurality of hairs are folded over onto themselves to create a short end and a long end wherein the short end is 1 inch in length.  Romm teaches a plurality of hairs that are folded over onto themselves to create a short end (407) and a long end (405) to create a realistic appearance of hair growing from the user (paragraph 40). It would have been obvious to one having ordinary skill in the art before the effective filing date to have the hair strands of Poole be folded over as taught by Romm to create short strands giving the appearance of growing hair.  It would have been obvious to one having ordinary skill in the art before the effective fling date to have the short hair be one inch, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.  In re Aller, 105 USPQ 233.

 Poole further discloses paragraph 52, “the weft 30 can be of any width” Poole does not specifically state the base having a width of 1.5 inches except for portion of the base near the corners. Poole also disclose the base being made from lace paragraph 55 but does not specifically state Korean lace. It would have been obvious to one having ordinary skill in the art before the effective fling date to have the width of the base be 1.5 inches, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.  In re Aller, 105 USPQ 233. It further would have been obvious to one having ordinary skill in the art before the effective filing date to have the lace be Korean lace, since it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice.  In re Leshin, 125 USPQ 416.

Conclusion


	


	
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RACHEL RUNNING STEITZ whose telephone number is (571)272-1917. The examiner can normally be reached Monday-Friday 8:00am-4:30pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Cris Rodriguez can be reached on 571-272-4964. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/RACHEL R STEITZ/Primary Examiner, Art Unit 3772                                                                                                                                                                                                        
11/14/2022